DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment of claims 86-89, 94-96, 98-102 and 105, in the paper of 2/25/2022, is acknowledged.  Applicant’s arguments filed 2/25/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 86-105 are pending and at issue.
This Final Office Action is meant to replace the previous Final Office action mailed to applicants on 3/8/2022.  Any inconvenience to applicants is regretted.

Election/Restrictions
Applicant's election with traverse of: 
	Species Group 1: 9oN polymerase;
Species Group 2: Motif A first amino acid – A; second amino acid – A and third amino acid - I; and Motif B first amino acid – R (wild type); second amino acid – V and third amino acid – I (wild type)
in the paper of 12/15/2021, is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 86-100  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Previously claim 86 and 96 (claims 87-94, 95, 97-100 dependent from) were rejected as indefinite in the recitation "protein means for incorporating" in that it is unclear if applicants are attempting to invoke 35 U.S. C. 112 (f) or pre-AIA  35 U.S.C. 112 sixth paragraph, "means or step plus function" limitations in a claim.  Applicants claim used the term “means” and the term “means” is modified by functional language linked by the transition word “for”  which partially meets that requirement of 35 U.S. C. 112 (f) or pre-AIA  35 U.S.C. 112 sixth paragraph.  However, applicants claims further modified the term “means” by sufficient structure, material or acts for performing the claimed function that the claim does NOT meet prong (C) of the 3-prong analysis necessary to meet the 35 U.S. C. 112 (f) or pre-AIA  35 U.S.C. 112 sixth paragraph (see MPEP 2181).  Specifically applicant’s claim recited “protein means” and “comprises at least two mutations in a motif A region” and the claims were rejected as being indefinite.
In response to the above previous rejection, applicants have amended claims 86 and 96 by deleting “protein” and submit that claims 86 and 96 invoke 112 6th paragraph.
With regard to the second previously noted phrase “comprises at least two mutations in a motif A region” in claims 86 and 96, applicants submit that the recited limitation does not specify sufficient structure to perform the recited function.  Applicants submit that the skilled person must resort to other portions of the th paragraph.  Applicants submit that claims 86 and 96 have a scope that is the disclosed structures that accomplish the claimed function and equivalents thereof.
Applicants amendment of the claims is acknowledged and has been carefully considered and it is acknowledged that applicant attempting to invoke 112 6th paragraph and applicants submit that the claims should be interpreted under 112 6th paragraph.
Assuming applicants amendment of the claims and applicants arguments were sufficient to invoke U.S.C. 112, sixth paragraph, the following would be relevant.
The claims in this application would be given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claims 86 and 96 (claims 87-95, 97-100 dependent from) remain indefinite in the recitation “comprises at least two mutations in a motif A region” in that it is confusing and unclear as to how this “structural limitation” modifies said “means for incorporating said 3'-0-azidomethyl nucleotide triphosphates into a polynucleotide”.
The basis of the indefiniteness is two-fold.  First applicants above submission that the phrase “comprises at least two mutations in a motif A region” in claims 86 and 96, does not specify sufficient structure to perform the recited function and thus does not overcome the presumption of invoking 35 U.S.C. 112, sixth paragraph is not found persuasive as applicants specification teaches that mutations in the motif A region are a necessary structure to perform the recited function and thus the mutations in the motif A region are a sufficient structure to perform the recited function.   
Secondly if one was to assume that the phrase “comprises at least two mutations in a motif A region” in claims 86 and 96, does not specify sufficient structure to perform the recited function, it remains how this clearly structural limitation limits the “non-structural” means for incorporating said 3'-0-azidomethyl nucleotide triphosphates into a polynucleotide.
 As an example of the indefiniteness of the claims, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, the broadest reasonable interpretation of the claim element is limited by the oN ED “VAL” variant polymerase and the 9oN “YAV” variant polymerase.  While applicants Example 5 of applicants specification discloses that the 9oN DM V409A variant polymerase and the 9oN DM V409G variant polymerase are also a potential “means for incorporating said 3'-0-azidomethyl nucleotide triphosphates into a polynucleotide”, they do not also comprise at least two mutations in a motif A region and are thus not considered to be included in claims 86 and 96. 
Thus claims 86 and 96 continue to be found indefinite for the reasons previously made of record and for those reasons repeated above.
Claims 87-95 and 97-100 are further indefinite in that each of these dependent claims further limit “said means” structurally (i.e. wherein said means comprises three mutations in the motif A region; wherein said means is selected from the group consisting of selected from Vent polymerase, Deep Vent polymerase, 90 N polymerase, Thermococcus sp. JDF-3 polymerase, and Pfu polymerase; wherein said means comprises a first amino acid of the motif A region that is an amino acid selected from the group consisting of isoleucine (I), alanine (A), valine (V), and serine (S); a second amino acid of the motif A region that is an amino acid selected from the group consisting of alanine (A) and glycine (G); and a third amino acid of the motif A region that is an amino acid selected from the group consisting of isoleucine (I), valine (V), leucine (L), threonine (T), and proline (P); wherein said means comprises at least one 
Appropriate amendment and/or comment is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-94, 95-100, 101-105 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 86-94, 95-105.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Claims 86-94, 95-100 are directed to all possible polynucleotide extension compositions comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a means for incorporating said 3'-0-azidomethyl nucleotide triphosphates or nucleotide triphosphates into a polynucleotide, wherein said protein means lacks 3'-5' exonuclease activity and comprises at least two mutations in a motif A region (see also above rejection under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph).    Claims 101-105 are directed to all possible polynucleotide extension composition comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a means for incorporating said 3'-0-azidomethyl nucleotide triphosphates or nucleotriphosphates into a polynucleotide, wherein said means lacks 3'-5' exonuclease activity and said means incorporates 3'-O-azidomethyl nucleotide triphosphates into a polynucleotide faster than a 9°N DNA polymerase that contains mutations D141A, D143A, Y409V, and A485L (SEQ ID NO: 16) incorporates 3'-O-azidomethyl nucleotide triphosphates into a polynucleotide.  The specification, however, only provides the representative species of those “means”, the 9oN ED “VAL” variant polymerase and the 9oN “YAV” variant polymerase, encompassed by these claims.
Applicants traverse this rejection on the basis that applicants argue that applicants claims are invoking 35 U.S.C. 112, 6th paragraph, states that a claim limitation "expressed as a means ... for performing a specified function . . . shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof."   Applicants submit that the means-plus-function language in the pending claims invokes § 112, 6th paragraph, and therefore the claims have a scope that is limited to the disclosed structures that accomplish the claimed function and equivalents thereof. 
Applicant submits that in considering whether there is 35 U.S.C. 112, first paragraph support for a means-plus- function limitation, "the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the . . . inventors had possession of the claimed invention as of the application's filing date" (MPEP §2181.IV).  Applicant submits that structures having the function of "incorporating said 3'-O-azidomethyl nucleotide triphosphates into a polynucleotide" (claims 86 and 101) or "incorporating nucleotide triphosphates into a polynucleotide" (claims 96 and 102) are disclosed throughout the specification and the Examples. The specification and the Examples clearly link disclosed structures to the function recited in the claim limitation that invokes § 112, 6th paragraph. 
	Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and those reasons stated herein.
	As stated above under the rejection under 112 second paragraph, it remains unclear as to whether applicants have invoked 112 6th paragraph.  As such applicants arguments of the current rejection are not found persuasive  in overcoming the rejection under 112 first paragraph.
Claims 86-94, 95-100 remain directed to all possible polynucleotide extension compositions comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a means for incorporating said 3'-0-azidomethyl nucleotide triphosphates or nucleotide triphosphates into a polynucleotide, wherein said protein means lacks 3'-5' exonuclease activity and comprises at least two mutations in a motif A region (see also above rejection under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph).  The specification, however, only provides the representative species of those “means”, the 9oN ED “VAL” variant polymerase and the 9oN “YAV” variant polymerase, encompassed by these claims.  Claims 101-105 remain directed to all possible polynucleotide extension composition comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a means for incorporating said 3'-0-azidomethyl nucleotide triphosphates or nucleotriphosphates into a polynucleotide, wherein said means lacks 3'-5' exonuclease activity and said means incorporates 3'-O-azidomethyl nucleotide triphosphates into a polynucleotide faster than a 9°N DNA polymerase that contains mutations D141A, D143A, Y409V, and A485L (SEQ ID NO: 16) incorporates 3'-O-azidomethyl nucleotide triphosphates into a polynucleotide. 
As previously stated, there is no disclosure of any particular structure to function/activity relationship in the any disclosed species.  The specification also fails to describe additional representative species of these altered polymerases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, and applicant’s lack of defining structural limitations of the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 86-94, 95-105 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a polynucleotide extension compositions , does not reasonably provide enablement for any possible polynucleotide extension compositions comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a  means for incorporating said 3'-0-azidomethyl nucleotide triphosphates into a polynucleotide, wherein said protein means lacks 3'-5' exonuclease activity and comprises at least two mutations in a motif A region.  
Claims 101-105 remain directed to all possible polynucleotide extension composition comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a means for incorporating said 3'-0-azidomethyl nucleotide triphosphates or nucleotriphosphates into a polynucleotide, wherein said means lacks 3'-5' exonuclease activity and said means incorporates 3'-O-azidomethyl nucleotide triphosphates into a polynucleotide faster than a 9°N DNA polymerase that contains mutations D141A, D143A, Y409V, and A485L (SEQ ID NO: 16) incorporates 3'-O-azidomethyl nucleotide triphosphates into a polynucleotide. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 86-94, 95-105.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants traverse this rejection as the above rejection, on the basis that applicants argue that applicants claims are invoking 35 U.S.C. 112, 6th paragraph, states that a claim limitation "expressed as a means ... for performing a specified 
Applicant submits that in considering whether there is 35 U.S.C. 112, first paragraph support for a means-plus- function limitation, "the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the . . . inventors had possession and/or enabled the claimed invention as of the application's filing date" (MPEP §2181.IV).  Applicant submits that structures having the function of "incorporating said 3'-O-azidomethyl nucleotide triphosphates into a polynucleotide" (claims 86 and 101) or "incorporating nucleotide triphosphates into a polynucleotide" (claims 96 and 102) are disclosed throughout the specification and the Examples.  The specification and the Examples clearly link disclosed structures to the function recited in the claim limitation that invokes § 112, 6th paragraph. 
	Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and those reasons stated herein.
	As stated above under the rejection under 112 second paragraph, it remains unclear as to whether applicants have properly invoked 112 6th paragraph.  As such applicants arguments of the current rejection are not found persuasive  in overcoming the rejection under 112 first paragraph.

The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural limits on the claimed altered polymerase enzymes.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that polynucleotide extension composition comprising: one or 
	While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass all possible polynucleotide extension compositions comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a means for incorporating said 3'-0-azidomethyl nucleotide triphosphates into a polynucleotide, wherein said protein means lacks 3'-5' exonuclease activity and comprises at least two mutations in a motif A region, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting  the desired activity; (B) the general tolerance of altered polymerases to the specific modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any DNA polymerase with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions 
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible polynucleotide extension compositions comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a protein means for incorporating said 3'-0-azidomethyl nucleotide triphosphates into a polynucleotide, wherein said means lacks 3'-5' exonuclease activity and comprises at least two mutations in a motif A region.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those possible polynucleotide extension compositions comprising: one or more 3'-O-azidomethyl nucleotide triphosphates, and a protein means for incorporating said 3'-0-azidomethyl nucleotide triphosphates into a polynucleotide, wherein said protein means lacks 3'-5' .

Terminal Disclaimer
The terminal disclaimer(s) filed on 2/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date(s) of U.S. Patent No. 11,136,564; U.S. Patent No. 10,017,750; U.S. Patent No. 9,447,389; U.S. Patent No. 8,852,910 and U.S. Patent No. 8,460,910 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
3/16/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652